Citation Nr: 0602447	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  96-23 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to a higher initial rating than 10 percent 
for irritable bowel syndrome.  

3.  Entitlement to an initial compensable rating for tension 
headaches.  

4.  Entitlement to a higher initial rating than 10 percent 
for fatigue.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to service connection for major depression and 
PTSD.  

It also arises from a May 1995 rating decision which denied 
granted service connection for irritable bowel syndrome, and 
assigned a noncompensable rating.  In a September 1997 
decision, the RO increased the veteran's rating to 10 
percent.  

It also arises from a September 1997 rating decision which 
granted service connection for fatigue, and assigned a 10 
percent rating, and also granted service connection for 
tension headaches, and assigned a noncompensable rating.  

The issue of an increased rating for the veteran's service-
connected fibromyalgia is not in appellate status.  Although 
the veteran disagreed in a timely manner with a January 2000 
rating decision denying an increased rating from 10 percent, 
and the RO issued a statement of the case (SOC) on said issue 
in June 2000, the veteran never submitted a substantive 
appeal after the issuance of the SOC to complete the 
appellate process.  38 C.F.R. § 20.302 (2005).  

The veteran was scheduled for a hearing before a traveling 
member of the Board in November 2001, but did not report for 
the hearing.  

The veteran's claim was remanded in October 2003.  

FINDINGS OF FACT

1.  The veteran experienced stressful events in service as 
depicted by his having been awarded the Combat Infantry 
Badge.

2.  Some treatment records show a diagnosis of PTSD; however 
these records are inconclusive as to whether the diagnosis 
was based on a link between the claimed in-service stressors 
and the current symptomatology.

3.  The Board remanded the case in October 2003 for a medical 
examination to confirm that there is a clear diagnosis of 
PTSD based on a link between the claimed in-service stressors 
and the current symptomatology; however, the veteran failed 
to report for the examination.

4.  Throughout the period from the effective date for the 
grant of service connection to the present, the veteran's 
irritable bowel syndrome has not been severe.  

5.  Throughout the period from the effective date for the 
grant of service connection to the present, the veteran's 
irritable bowel syndrome has not produced alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  

6.  Throughout the period from the effective date for the 
grant of service connection to the present, the veteran's 
headaches have not been of a prostrating nature.  

7.  Throughout the period from the effective date for the 
grant of service connection to the present, the veteran has 
not had chronic fatigue symptoms which are nearly constant 
and restrict routine daily activities by less than 25 percent 
of the pre-illness level.  

8.  Throughout the period from the effective date for the 
grant of service connection to the present, the veteran has 
not had chronic fatigue symptoms which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

2.  The requirements for a rating in excess of 10 percent for 
any point during the entire rating period for irritable bowel 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

3.  The requirements for a rating in excess of 10 percent for 
any point during the entire rating period for tension 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2005).

4.  The requirements for a rating in excess of 10 percent for 
any point during the entire rating period for fatigue are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 
4.88b, Diagnostic Code 6354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Regarding the veteran's three initial rating claims 
(for irritable bowel syndrome, tension headaches, and 
fatigue) the RO sent the veteran a letter in March 2004 
explaining the claims process and providing him some 
information regarding what he needed to do to substantiate 
his claim.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim (service connection for irritable 
bowel syndrome was first granted in May 1995, and service 
connection for tension headaches and fatigue were first 
granted in September 1997), notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in an SSOC provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claim.  In particular, he has 
submitted a statement from his wife, as well as VA treatment 
records, and private treatment records from Dr. S.S. and 
Michiana Gastroenterology, Inc.  Therefore, with respect to 
the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

The deficiency in the timing of the VCAA notice is harmless 
error.  The requisite notifications were ultimately provided 
to the veteran before the transfer and certification of the 
case to the Board.  The veteran had ample time in which to 
respond to the notice letter.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

With regard to the claim for service connection for PTSD, 
letters sent to the veteran in June 2002 and March 2004, 
together with the January 2005 supplemental statement of the 
case (SSOC) met the notification requirements of the VCAA.  
The letters informed the veteran of the information and 
evidence that VA will seek to provide, including that VA 
would make reasonable efforts to help the veteran get the 
evidence needed to support his claim such as medical records, 
employment records, or records from Federal agencies.  With 
regard to what information and evidence the claimant is 
expected to provide, the letters told him that he was to 
provide enough information about additional evidence to 
enable VA to assist him in obtaining it.  The RO also 
requested that the veteran provide a more detailed 
description of the stressful events he experienced in service 
which he felt caused his PTSD.  With regard to the 
information and evidence not of record that is necessary to 
substantiate the claim, the veteran was informed of the 
evidentiary requirements for substantiating a claim for 
service connection for PTSD in the SSOC which provided him 
notice of 38 C.F.R. § 3.304(f).  In addition, the veteran was 
put on notice by means of the Board remand in this case and 
letters from the RO that a VA examination was needed to 
obtain certain medical evidence to substantiate his claim.  
The veteran was notified of the time and place to report for 
the examination by certified mail, and the claims file 
contains a signed receipt from the veteran showing that he 
received the notice on May 17, 2004.  However, he did not 
report for the examination.

With regard to the other claims in this case, although the 
veteran was not specifically apprised of the information and 
evidence that is necessary to substantiate his initial 
ratings, it is clear that the veteran has not been prejudiced 
by this oversight.  He was informed of the information and 
evidence necessary to substantiate one of his claims in an 
April 1996 statement of the case (SOC), which listed the 
requirements for a higher rating for his irritable bowel 
syndrome.  He was also informed of the information and 
evidence necessary to substantiate his other two claims in an 
August 1998 SOC, which listed the requirements for a higher 
rating for his fatigue and headaches.  The veteran's 
irritable bowel syndrome claim has been in appellate status 
for over nine years, and his fatigue and headache claims have 
been in appellate status for over seven years.  In addition 
to the SOCs described above, the veteran has been informed in 
three Supplemental Statements of the Case of the requirements 
to prove his initial rating claims.  The veteran clearly 
understands that he must submit evidence that his conditions 
have worsened in order to prevail on his claims.  He has 
submitted private treatment records which show treatment for 
his conditions, submitted a lay statement, and brought a 
witness to his hearing to testify about the veteran's current 
condition.  

In addition, the RO informed the veteran in the March 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining medical records kept by VA and 
any other federal government agency, and requesting private 
treatment records if the veteran provided enough information 
so that VA could request them.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran to provide enough information about his 
records so that it could request them from the person or 
agency that had them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, as well as VA and private medical records pertinent 
to the veteran's claim are in the claims file and were 
reviewed by both the RO and the Board.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with an SOC which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

Background

The veteran's service personnel records show that he received 
the Combat Infantryman Badge (CIB).  

The veteran underwent a VA examination for PTSD in June 1995.  
He complained of malaise fatigue and headaches.  The examiner 
stated that no mental disorder was established, in that no 
subjective or objective findings were solicited to support 
the diagnosis of PTSD.  

The veteran underwent a VA examination in June 1996.  
Regarding the veteran's digestive system, it was noted that 
the veteran had a history of diarrhea off and on.  

In the veteran's June 1996 substantive appeal, he stated that 
he had been taking 20 mg. of Elavil.  He described severe 
diarrhea to the point where he had to go to the bathroom 
about 6 times a day, 3-5 times a week.  He stated that he was 
taking 4 mg. of Vental Andloperamide for this disorder.  

The veteran's wife submitted a lay statement in July 1997.  
Regarding the veteran's irritable bowels, she wrote that the 
veteran had diarrhea 3-5 times a week followed by 
constipation, and used the bathroom 5-7 times a day.  She 
wrote that he had bad abdominal cramping while trying to eat, 
and complaining of bleeding with the diarrhea.  Regarding 
fatigue, she wrote that before 1991, the veteran demonstrated 
no fatigue, even after a full day of work, but now was unable 
to do strenuous exercise, and had given up gardening, and 
playing physically with the children.  She wrote that there 
were some days the veteran was unable to go to work.  
Regarding the veteran's headaches, she wrote that the veteran 
experienced some level of headaches daily, and could last for 
several days, or 1-2 times a day.  She wrote that the veteran 
was unable to do anything when the severe ones occurred 
except wait for them to pass.  

The veteran underwent a VA examination in August 1997.  
Regarding the veteran's digestive system, the examiner 
described a history of loose bowel movements, and no 
conclusive evidence of Crohn's disease or ulcerative colitis.  
The examiner stated that given the fact that the veteran uses 
only Kaopectate, he seems to have a mild form of loose bowel 
movements that cannot truly be classified as irritable bowel 
syndrome.  He stated that such a syndrome required more 
powerful therapy because there was significant spasticity, 
and the related spasm of the large intestine, which caused 
the severe tenesmus and cramping.  The examiner stated that 
this was not seen, as the abdominal examination and rectal 
examination were entirely normal.  

Regarding the headaches, the examiner stated that this was a 
non-migrainous type, as the veteran described retrobulbar 
pain, with stabbing episodes lasting less than 2 minutes.  
The examiner did not think they were of any serious 
consequence, although if the veteran had two tension 
headaches, he was uncertain of the etiology of these 
headaches.  

A barium enema showed an essentially normal study.  An upper 
GI series showed a medium-sized sliding hiatal hernia with 
gastroesophageal reflux.  

The veteran testified at a hearing before the RO in October 
1998.  He indicated that he was diagnosed with PTSD in 
service in November 1995 while at Wright Patterson Air Force 
Base (page 2).  He stated that the frequency of his watery 
stools had increased in the past year, and that it alternated 
with his constipation.  He indicated that sometimes he was on 
the toilet 5-6 times a day with constant pain.  He stated 
that he had headaches almost every day, and had missed work 
once every 2 weeks for his headaches.  He described feeling 
fatigued almost every day, and indicated that sometimes he 
fell asleep during the day.  A co-worker testified that the 
veteran had to miss work two to four times a month for 
headaches.  She testified that the veteran was often too 
tired to work, and had to take a nap before he started 
working.  

St. Joseph's Hospital records were submitted from 1998.  
These records included records from Michiana 
Gastroenterology, Inc.  A letter dated May 1998 was submitted 
in which the physician provided an impression of chronic 
loose stools with intermittent abdominal pain.  The veteran 
seemed to have anywhere from 2-5 watery stools per day.  The 
veteran's bowel pattern was somewhat erratic, and he 
occasionally developed problems with constipation.  A letter 
dated July 1998 noted that the veteran's bowels had been 
moving more regularly with FiberCon, although he still tended 
somewhat towards constipation.  His abdominal pain had not 
changed much.  

A letter from Dr. S.S. was submitted dated September 1998.  
The examiner stated that the veteran saw a gastroenterologist 
for irritable bowel syndrome.  The veteran was told to take 
FiberCon tablets about 1-2 times a day, and it was noted that 
he still had occasional diarrhea.  

The veteran submitted a work record from 1998, showing that 
from January to October 1998, the veteran had 28 entries for 
absences, sick days, tardy days, and days he left early.  Of 
those 28 entries, there were 16 absences, and 2 sick days.  

The veteran underwent a VA examination for fibromyalgia in 
April 1999.  Regarding his fatigue, the veteran stated 
although he worked at eight-hour shifts, towards the end of 
the day, he felt extremely fatigued, and slept no more than 
six hours a day.  The veteran described persistent 
gastrointestinal symptoms, and had about five bowel movements 
a day.  He took Kaopectate, and stated that he had lost 30 
pounds of weight since the original illness, which he had had 
difficulty in regaining.  

VA treatment records were submitted from 1999 to 2001 from 
Benton Harbor and Battle Creek, Michigan.  A treatment record 
was submitted from May 2001.  The veteran described being a 
platoon sergeant for an anti-armor unit in the Persian Gulf 
War.  He was tearful when recalling how protective he was of 
his troops, after remembering the stressors that he was 
exposed to in Grenada.  The veteran was hospitalized in June 
and July 2001 for his PTSD.  

The veteran underwent a VA examination in June 2002 for his 
intestines.  The examiner noted that the veteran got 
constipation and then diarrhea.  He had 8 loose stools 
yesterday, and 2 loose stools today.  Before that, he had 
constipation.  Now he has more constipation sometimes for 3-4 
days and then he developed diarrhea, so there was alteration 
of his bowel habits.  The examiner's impression was irritable 
bowel syndrome; UGI series showing gastritis; and lower GI 
series normal.  

The veteran failed to report for VA examinations in September 
2004.  A notification letter was sent to the veteran at his 
current address, and a certified receipt card was returned 
and signed by the veteran.  

Analysis

Service Connection For PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

During the course of this appeal, section 3.304(f) of VA 
regulations, which sets forth the requirements for service 
connection for PTSD, was revised.  Compare 38 C.F.R. 
§ 3.304(f) (1997) with 38 C.F.R. § 3.304(f) (2005).  Under 
the former version of the regulation, establishing service 
connection for PTSD required (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1997); Anglin v. 
West, 11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The revised regulation provides that a medical diagnosis of 
PTSD in accordance with section 4.125(a) of VA regulations 
must be of record to fulfill the first requirement for 
service connection for PTSD.  Section 4.125(a) requires that 
the diagnosis conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) and that 
the diagnosis be supported by findings on the examination 
report.  With regard to the second requirement, the Board 
notes that the veteran in this case was awarded the Combat 
Infantryman Badge, and this is accepted as conclusive 
evidence that claimed in-service stressors related to combat 
actually occurred. 38 C.F.R. § 3.304(f) (1997)

In this case, the medical evidence is inconclusive as to 
whether the veteran has PTSD linked to his in-service 
stressors.  On a VA PTSD examination in June 1995, the 
examiner's conclusion was that no diagnosis of a mental 
disorder was established, noting that no subjective or 
objective findings were elicited on examination to support a 
diagnosis of PTSD.  

Some treatment records show a diagnosis of PTSD; however, 
other mental disorders have also been noted on these records 
and they are also inconclusive as to whether the diagnosis 
was based on a link between the claimed in-service stressors 
and the current symptomatology.  In this regard, the Board 
notes that the veteran was first seen in the VA Mental Health 
Clinic in December 1999.  No diagnosis was rendered at that 
time.  In March 2000, the diagnosis of rule out PTSD, 
generalized anxiety disorder was made.  In December 2000, 
diagnoses were PTSD, prolonged, and generalized anxiety 
disorder.  In April 2001, the veteran was seen for complaints 
of flashbacks related to PTSD.  He was being considered for a 
PTSD treatment program.  The next month, a diagnosis of PTSD 
and cannabis dependence was rendered, and he was hospitalized 
in June-July 2001 for PTSD and continuous cannabis 
dependence.  In August 2001, an examiner noted that the 
veteran's problems went beyond the PTSD diagnosis and were 
more related to a personality disorder and addiction to 
marijuana.

In October 2003, the Board remanded the case for a VA 
examination to confirm the diagnosis of PTSD and to assure 
that the current symptoms were linked to in-service stressful 
events.  However, the veteran failed to report for the 
examination.  The claims file contains a signed receipt from 
the veteran showing that he received the notice on May 17, 
2004.  

When a claimant fails to report for an examination in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  In this case, the Board finds that the evidence 
is insufficient to warrant an allowance of service connection 
because it is not clear that the veteran has PTSD, given a 
conflict in the medical reports regarding this diagnosis, and 
given that on those reports where PTSD has been diagnosis, it 
is not clear that the examiners rendering the diagnosis were 
basing it on a link between current symptomatology and in-
service stressful events.  With regard to the latter, the 
Board notes that some discussion of the link between the two 
is required for compensation purposes, whereas it may not be 
for purposes of VA treatment.  38 C.F.R. § 3.304(f) (1998).  
Moreover, the Board notes that, although the claim for 
service connection for PTSD was filed prior to the 1997 
revisions to the requirements to section 3.304(f) (the 
revisions were made in 1999 but the effective date was in 
1997), the medical evidence of record is dated after those 
revisions.  The revised regulation requires a diagnosis in 
accordance with section 4.125(a) of VA regulations, i.e., a 
diagnosis in accordance with the criteria of the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  With regard to this, the treatment reports do not 
provide enough information to show that the diagnosis of PTSD 
shown in these reports met the requirements of DSM-IV.  

Thus, for the reasons noted above, this claim must be denied 
because the preponderance of the evidence is against the 
claim that the veteran has a clear diagnosis of PTSD that is 
linked to stressful events in combat service.  See Gilbert, 1 
Vet. App. at 54.

Relevant laws and regulations regarding initial ratings

In Fenderson v. West, 12 Vet. App. 119 (2005), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned following 
the grants of service connection for irritable bowel 
syndrome, fatigue, and tension headaches.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claims.  The 
RO did consider all of the evidence following the grant of 
service connection so the veteran's claim is in appropriate 
appellate status.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to a higher initial rating than 10 percent
for irritable bowel syndrome.

The veteran claims that the initial rating assigned for his 
service-connected irritable bowel syndrome was not proper.  

The veteran's disability was  rated under Diagnostic Code 
7319 for irritable colon syndrome.  A 10 percent rating will 
be assigned for irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) when it is moderate and there are 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating, the next higher and maximum 
rating, will be assigned when it is severe with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2005). 

The veteran has consistently indicated that he suffers from 
alternating diarrhea and constipation.  At his June 1996 
substantive appeal, the veteran described severe diarrhea and 
indicated that he had to go to the bathroom about 6 times a 
day.  At his October 1998 hearing, he indicated that the 
frequency of his watery stools had increased in the past 
year.  While treatment records from Michiana Gastroenterology 
indicated that the veteran had chronic loose stools, they 
also indicated that the veteran had been moving more 
regularly with FiberCon.  Dr. S.S. wrote in September 1998 
that the veteran had diarrhea, but it was only occasional.  
At the most recent VA examination in June 2002, the veteran 
again described diarrhea, but the examiner did not label it 
as "severe."  

However, to be eligible for a 30 percent initial rating, the 
evidence must also show that the veteran has abdominal 
distress which can be labeled as "more or less constant."  
Although the veteran has described abdominal distress on 
numerous occasions, the examiner at the August 1997 VA 
examination indicated that the veteran's abdominal 
examination was entirely normal.  He also indicated that the 
veteran's loose bowel movements could not truly be classified 
as irritable bowel syndrome.  A May 1998 letter from Michiana 
Gastroenterology, Inc. described the veteran's abdominal pain 
as only intermittent.  Although the veteran described cramps 
and pain in his abdomen at his June 2002 VA examination, he 
did not describe the pain and cramps as constant, and the 
examiner did not indicate that the veteran had constant 
abdominal distress.  Also, the veteran did not appear for his 
September 2004 examination, so evidence that would have 
addressed the level of the veteran's abdominal distress was 
not made available.  In summary, the evidence shows that the 
veteran has alternating diarrhea and constipation, but it 
does not show that the veteran has abdominal distress which 
can be described as "more or less constant."  

Taken as a whole, the evidence does not show that the initial 
10 percent rating should be changed.  The evidence does not 
show that the veteran has been in more or less constant 
abdominal distress.  Also, his irritable bowel syndrome is 
more appropriately characterized as moderate rather than 
severe for rating purposes.  In this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the initial 10 
percent rating assigned for the veteran's irritable bowel 
syndrome was proper and the veteran's claim is denied.

Entitlement to an initial compensable rating for tension 
headaches.

The veteran's tension headaches are rated under Diagnostic 
Code 8100, for migraine headaches.  

A 50 percent rating is assigned for migraine headaches when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is assigned for migraine headaches when there 
are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating is assigned for migraine headaches, when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months.  A noncompensable rating 
is assigned for less frequent attacks.  38 C.F.R. § 4.124 
(a), Diagnostic Code 8100 (2005).

In order to be entitled to a higher initial rating to 10 
percent, the evidence must show that the veteran has 
characteristic prostrating attacks from his headaches, 
averaging one in 2 months over the last several months.  
However, the evidence simply does not show that the veteran 
has had these types of headaches.  At the veteran's August 
1997 VA examination, the examiner stated that he did not 
think the veteran's headaches were of any serious 
consequence.  Although the veteran testified at his hearing 
in October 1998 that he had headaches almost every day, and 
had missed work once every two weeks for his headaches, the 
veteran has not described his headaches as "prostrating."  

Even if they had been "prostrating" for a period of time, 
it is required that they be "prostrating" over the last 
several months.  There simply is not evidence showing that 
the veteran currently suffers from headaches.  VA treatment 
records did not show complaints of headaches; nor did records 
from St. Joe's Hospital.  Finally, when the veteran was 
scheduled for a VA examination in September 2004 to determine 
the severity of his headaches, he did not appear for said 
examination.  Accordingly, evidence that would have been 
compiled cannot be applied to the veteran's claim.  

In summary, the evidence on file does not show that the 
veteran has had characteristic prostrating attacks from his 
headaches, averaging one in 2 months over the last several 
months.  The Board finds that the preponderance of the 
evidence is against the veteran's claim, and accordingly, it 
must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based on the foregoing, the veteran's 
tension headaches were appropriately evaluated as 
noncompensable for the entire period from the grant of 
service connection to the present.  38 C.F.R. 4.124(a), 
Diagnostic Code 8100 (2005).  

Entitlement to a higher initial rating than 10 percent for 
fatigue.

The RO assigned an initial 10 percent rating for the 
veteran's fatigue under the criteria of 38 C.F.R. § 4.88, 
Diagnostic Code 6354, which pertains to chronic fatigue 
syndrome.

Under Diagnostic Code 6354, chronic fatigue syndrome symptoms 
(CFS) which wax and wane but result in periods incapacitation 
of at least one but less than two weeks total duration per 
year, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted where there are CFS symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  A 40 percent 
disability rating is warranted where there are CFS symptoms 
manifested by debilitating fatigue, cognitive impairments, or 
other impairments such as inability to concentrate, 
forgetfulness, confusion or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities to 50 to 75 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
per year. 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2005).  

In order to be entitled to a higher initial rating to 20 
percent, the evidence must show that there are CFS symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  

When the veteran was scheduled for a VA examination in 
September 2004 to determine the severity of his fatigue, he 
did not appear for said examination.  Accordingly, evidence 
that would have been compiled cannot be applied to the 
veteran's claim.  Thus, the rating of the veteran's claim 
must be based on the evidence on file.  

Notwithstanding the veteran's testimony, the testimony by a 
co-worker, and the letter submitted by the veteran's wife, 
the evidence simply does not show that the veteran has 
fatigue symptoms which are nearly constant.  Nor does the 
evidence show that the veteran has symptoms which result in 
periods of incapacitation of between two and four weeks 
duration per year.  Although the veteran missed work 18 days 
(16 absences and 2 sick days) in a 9 month period in 1998, 
there is no indication that all of these missed work days 
were due to incapacitation from fatigue symptoms.  
Unfortunately, the evidence is very limited except for 
evidence from 1997 and 1998.  Since the veteran did not 
appear for his scheduled September 2004 VA examination, 
evidence that would have been obtained there is not 
available.  

In summary, the evidence on file does not show that the 
veteran has had 
CFS symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level.  The evidence also does not show CFS symptoms which 
wax and wane, resulting in periods of incapacitation of at 
least two but less than four weeks total duration per year.  
In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and accordingly, it 
must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based on the foregoing, the veteran's 
fatigue was appropriately evaluated as 10 percent disabling 
for the entire period from the grant of service connection to 
the present.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2005).  

Final considerations

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determinations described above, consideration 
has been given to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Specifically, the RO ordered special VA examination to 
determine the severity of the veteran's irritable bowel 
syndrome, fatigue, and tension headaches.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased initial rating from 10 percent 
for irritable bowel syndrome is denied.  
Entitlement to an initial compensable rating for tension 
headaches is denied.  

Entitlement to an increased initial rating from 10 percent 
for fatigue is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


